UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
                                                              :
BARRY BATSON, et al.,
                                                              :
                                       Plaintiffs,            :      15-CV-7576 (ALC) (OTW)
                                                              :
                      -against-                               :             ORDER
                                                              :
RIM SAN ANTONIO ACQUISITION, LLC, et al., :
                                                              :
                                       Defendants.            :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court held a post-discovery status conference in this matter on December 12, 2019,

at which Defendants failed to appear. As discussed at the conference, by January 31, 2020,

Plaintiffs shall file their motion to lift the bankruptcy stay as to Defendant Bighorn Capital, Inc.

Defendant(s) may file an opposition by February 14, 2020. No replies are permitted. This Order

should not be construed to prevent Plaintiffs from seeking a Clerk’s Certificate of Default for

other Defendants for whom the case is not currently stayed. Plaintiffs are directed to serve a

copy of this Order on all Defendants and file a proof of service by December 20, 2019.



         SO ORDERED.

                                                                  s/ Ona T. Wang
Dated: December 12, 2019                                                     Ona T. Wang
       New York, New York                                           United States Magistrate Judge
